EXECUTION COPY          


 
LIMITED GUARANTY
 
LIMITED GUARANTY, dated as of January 25, 2018 (this “Guaranty”), by VOLT
INFORMATION SCIENCES, INC., a New York corporation (the “Guarantor”), in favor
of DZ BANK AG DEUTSCHE ZENTRAL-GENOSSENSCHAFTSBANK, FRANKFURT AM MAIN, NEW YORK
BRANCH (“DZ Bank”), as agent (in such capacity, the “Agent”) for the benefit of
AUTOBAHN FUNDING COMPANY LLC (“Autobahn”), as Lender (in such capacity, the
“Conduit Lender”), Autobahn and DZ Bank, as Letter of Credit issuers (in such
capacity, the “LC Issuers) and the other lenders (together with the Conduit
Lender, the “Lenders”) and LC Participants (together with the LC Issuers, the
“LC Parties”) from time to time party to the Receivables Loan and Security
Agreement, dated as of the date hereof (as amended, modified, supplemented or
restated from time to time in accordance with its terms, the “Loan Agreement”),
among VOLT FUNDING II, LLC (the “Borrower”), the Guarantor, the Lenders, the
LC Parties and the Agent.  Capitalized terms used herein and not otherwise
defined herein shall have the meanings ascribed thereto in the Loan Agreement.
 
W I T N E S S E T H:
 
WHEREAS, the Guarantor directly owns all of the issued and outstanding
membership interests in the Borrower and is expected to derive substantial
direct and indirect benefit from the transactions contemplated by the Loan
Agreement and the other Basic Documents;
 
WHEREAS, the Guarantor intends to act as the Servicer pursuant to the Loan
Agreement, and indirectly owns (or, to the extent hereafter added pursuant to
the PSA, will own) each of the Originators (the Guarantor, including in its
capacity as Servicer, and the Originators and Borrower referred to herein as the
“Volt Parties”);
 
WHEREAS, the Lenders have agreed to make Advances from time to time for the
account of the Borrower pursuant to, and subject to the terms and conditions of,
the Loan Agreement.  The obligation of the Lenders to make such Advances under
the Loan Agreement is conditioned on the execution and delivery by the Guarantor
of a guaranty in the form hereof of certain Obligations of the Borrower; and
 
WHEREAS, the LC Issuer has agreed to in its sole discretion issue or cause the
issuance of Letters of Credit pursuant to, and subject to the terms and
conditions of, the Loan Agreement.  The obligation of the LC Issuer to issue or
cause the issuance of such Letters of Credit under the Loan Agreement is
conditioned on the execution and delivery by the Guarantor of a guaranty in the
form hereof of certain Obligations of the Borrower;
 
NOW, THEREFORE, in consideration of the premises and in order to induce the
Lenders to make Advances, and the LC Issuers to issue or cause the issuance of
Letters of Credit, under the Loan Agreement, the Guarantor hereby agrees as
follows:
 

--------------------------------------------------------------------------------

Section 1.          Guaranty.
 
(a)          The Guarantor hereby irrevocably and unconditionally guarantees to
the Agent, the Lenders and the LC Parties (collectively, the “Guaranteed
Parties”) (expressly subject to the limitations set forth in the last sentence
of this Section 1(a)) that, in the event any Originator or the Servicer shall
fail in any manner whatsoever to perform or observe any of the terms, covenants,
conditions, agreements and undertakings to be performed or observed by it under
the PSA, the Loan Agreement or any of the other Basic Documents in accordance
with the respective terms thereof, including, without limitation, all
obligations of Originators in respect of indemnification pursuant to Article X
of the PSA and in respect of the covenants in Article VII of the PSA, and the
obligations of any Servicer in respect of Section 7.07 of the Loan Agreement,
and all obligations of any Servicer in respect of indemnification set forth in
the Loan Agreement and the other Basic Documents (all such terms, covenants,
conditions, agreements and undertakings on the part of any Originator or
Servicer to be performed or observed being collectively called the “Volt
Obligations”), when the same shall be required to be performed or observed under
the PSA, the Loan Agreement and the other Basic Documents, then the Guarantor
shall guarantee and ensure that an Originator, the Servicer or the Guarantor
duly and punctually performs and observes each Volt Obligation. It shall not be
a condition to the accrual of the obligation of the Guarantor hereunder to
guarantee and ensure the performance or observance of any of the Volt
Obligations that the Agent, any Lender or any LC Party shall have first made any
request of or demand upon or given any notice to the Guarantor, an Originator, a
Servicer or any other Person or have instituted any action or proceeding against
the Guarantor or any other Person in respect thereof.  For the sake of clarity,
it is expressly acknowledged that, subject to Section 1(b) hereof, the guaranty
of the Volt Obligations by the Guarantor does not include a guaranty of the
Borrower’s obligation to repay the Loans outstanding under the Loan Agreement.
 
(b)          Notwithstanding the foregoing, or any other provision herein to the
contrary, the Guarantor hereby irrevocably and unconditionally guarantees, as a
primary obligor and not as a surety, the due and punctual payment and
performance when due (whether at stated maturity, by required prepayment,
declaration, demand, acceleration or otherwise) of the Loans under the Loan
Agreement and all other obligations of the Borrower under any other Basic
Document  (including any interest, fees, costs or charges that would accrue but
for the provisions of the Title 11 of the United States Code after any
bankruptcy or insolvency petition under Title 11 of the United States Code)
(collectively, the “Borrower Obligations”; the Volt Obligations and, upon and
only upon the occurrence of the events identified in this Section 1(b), the
Borrower Obligations, referred to herein as the “Guaranteed Obligations”), and
the Borrower’s Obligations shall become full recourse to the Guarantor, upon the
occurrence of any of the following:
 
(i)          a voluntary bankruptcy or insolvency proceeding is commenced by the
Borrower under the United States Bankruptcy Code or any similar federal or state
law;
 
(ii)          an involuntary bankruptcy or insolvency proceeding is commenced
against the Borrower in connection with which the Borrower or any of its
Affiliates has or have colluded in any way with the creditors commencing or
filing such proceedings; and
 
2

--------------------------------------------------------------------------------

(iii)          any breach of the separateness representations and warranties set
forth in Section 4.01(c) of the Loan Agreement that results in the substantive
consolidation of any of the assets and/or liabilities of the Borrower with any
other Person in connection with any proceeding under any law (foreign or
domestic) relating to bankruptcy, insolvency, reorganization, winding up, debt
arrangement, marshalling of assets, dissolution or composition or adjustment of
debts or other similar law.
 
The Guarantor hereby agrees that, upon the occurrence of any of the foregoing
events, if the Borrower shall fail to pay in full when due (whether at stated
maturity, by acceleration or otherwise) any of the Borrower’s Obligations, the
Guarantor will promptly pay the same in cash, without any demand or notice
whatsoever, and that in the case of any extension of time of payment or renewal
of any of the Borrower’s Obligations, the same will be promptly paid in full
when due (whether at extended maturity, by acceleration or otherwise) in
accordance with the terms of such extension or renewal.
 
(c)          In addition to the foregoing, the Guarantor shall be liable to the
Guaranteed Parties for any costs, claims, reasonable expenses or other
liabilities actually incurred by the Guaranteed Parties resulting from any of
the following matters (for the sake of clarity, it is expressly acknowledged
that the liability of the Guarantor under this subsection (c) shall be expressly
limited to the items set forth below in this subsection (c) and in no event
shall include a guaranty of or liability for the Borrower’s obligation to repay
the Loans outstanding under the Loan Agreement):
 
(i)          fraud, intentional misrepresentation, willful misconduct or gross
negligence by the Guarantor, the Servicer, any Originator or the Borrower
(collectively, the “Volt Parties”), in connection with the execution and
delivery of this Guaranty, the PSA, the Loan Agreement or any of the other Basic
Documents, or any certificate, report, financial statement or other instrument
or document furnished to any Guaranteed Party at the time of the closing of the
Loan Agreement or during the term of the Loan Agreement; and
 
(ii) the forfeiture by Borrower of any Receivables because of the conduct or
purported conduct of criminal activity by a Volt Party in connection therewith;
 
(iii) the misapplication, misappropriation or conversion by or on behalf of a
Volt Party of any of the Collateral or the proceeds thereof;
 
(iv) a breach by the Borrower of any covenant set forth in Section 5.01(b)-(s)
of the Loan Agreement;
 
(v) the Borrower’s failure to obtain the written consent of the Required Lenders
and the Agent prior to engaging in any of the activities set forth in
Section 5.03of the Loan Agreement.
 
(d)          Nothing herein shall be deemed a waiver of any right which any of
the Guaranteed Parties may have under the United States Bankruptcy Code to file
a claim for the full amount of the outstanding Obligations or to require that
all Collateral shall continue to secure all of the outstanding Obligations owing
to any such Guaranteed Party in accordance with the Loan Agreement or any other
Basic Document.
 
3

--------------------------------------------------------------------------------

(e)          Without limitation to any other provision hereof, it is hereby
acknowledged and agreed that any payments made by the Guarantor, in any
capacity, in connection with or pursuant to any other Basic Document shall not
in any way set off or reduce any obligation hereunder or be deemed to be a
payment made hereunder.
 
(f)          Manner of Payment.  In the event that the Guaranteed Obligations
are not paid or performed at the time due for payment or performance as set
forth in Section 1(a), the Guarantor shall, from time to time, make such payment
to an account designated by the Agent or cause such performance to be made, in
each case within ten (10) Business Days of the earlier of (x) knowledge that
such Guaranteed Obligations were not paid or performed or (y) receiving notice
from the Deal Agent that such Guaranteed Obligations were not paid or performed.
 
Section 2.          Waiver.  The Guarantor hereby absolutely, unconditionally
and irrevocably waives, to the fullest extent permitted by law, (i) promptness,
diligence, notice of acceptance and any other notice (other than notices
expressly required by the terms of this Guaranty) with respect to this Guaranty,
(ii) presentment, demand of payment, protest, notice of dishonor or nonpayment
and any other notice (other than notices expressly required by the terms of this
Guaranty) with respect to the Guaranteed Obligations, (iii) any requirement that
any of the Guaranteed Parties protect, secure, perfect or insure any security
interest or lien or any property subject thereto or exhaust any right or take
any action against the Borrower or any other Person (including any other
guarantor under the Basic Documents) or any Collateral, and (iv) any other
action, event or precondition (except as expressly set forth in this Guaranty)
to the enforcement of this Guaranty or the performance by the Guarantor of the
obligations hereunder.
 
Section 3.          Guaranty Absolute.
 
(a)          Subject to Section 1, the Guarantor guarantees that, to the fullest
extent permitted by law, the Guaranteed Obligations will be paid or performed
strictly in accordance with their terms, regardless of any law, regulation or
order now or hereafter in effect in any jurisdiction affecting any of such terms
or the rights of any of the Guaranteed Parties with respect thereto.
 
(b)          No invalidity, irregularity, voidability, voidness or
unenforceability of, or default under, the Loan Agreement or any other Basic
Document or any other agreement or instrument relating thereto, or of all or any
part of the Guaranteed Obligations or of any security therefor shall affect,
impair or be a defense to this Guaranty.
 
(c)          This Guaranty is one of payment and performance, not collection,
and the obligations of the Guarantor under this Guaranty are independent of the
Obligations of the Borrower, and the obligations of the Originators, the
Servicer and any other Person (including any other guarantor under the Basic
Documents), and a separate action or actions may be brought and prosecuted
against the Guarantor to enforce this Guaranty, irrespective of whether any
action is brought against the Borrower or any other Person (including any other
guarantor under the Basic Documents) or whether the Borrower or any other Person
(including any other guarantor under the Basic Documents) is joined in any such
action or actions.
 
4

--------------------------------------------------------------------------------

(d)          The liability of the Guarantor under this Guaranty shall be
absolute and unconditional irrespective of:
 
(i)          any change in the time, manner, place or terms of payment or
performance of, and/or any change or extension of the time of payment,
performance, renewal or alteration of, all or any part of the Guaranteed
Obligations, any security therefor or any liability incurred directly or
indirectly in respect thereof, or any other amendment or waiver of, or any
consent to a departure from the terms of, the Loan Agreement or any other Basic
Document, including any increase in the Guaranteed Obligations resulting from
the extension of additional credit to the Borrower or otherwise;
 
(ii)          any sale, taking, exchange, release, surrender, or realization
upon any property at any time pledged or mortgaged to secure, or howsoever
securing, all or any of the Guaranteed Obligations, and/or any offset against,
or failure to perfect, or continue the perfection of, any lien in any such
property, or delay in the perfection of any such lien, or any amendment or
waiver of, or consent to a departure from the terms of, any guaranty for all or
any part of the Guaranteed Obligations;
 
(iii)          any exercise or failure to exercise any rights against the
Borrower or any other Person (including the Guarantor and any other guarantor
under the Basic Documents);
 
(iv)          any settlement or compromise of any Guaranteed Obligation, any
security therefor or any liability incurred directly or indirectly in respect
thereof;
 
(v)          any manner of application of Collateral, or proceeds thereof, to
all or any of the Guaranteed Obligations, or any manner of sale or other
disposition of any Collateral for all or any part of the Guaranteed Obligations
or any other assets of the Borrower;
 
(vi)          any change, restructuring or termination of the existence of the
Borrower; or
 
(vii)          any other agreements or circumstance of any nature whatsoever
which might otherwise constitute a defense available to, or a discharge of, this
Guaranty and/or the obligations of the Guarantor hereunder, or a defense to, or
discharge of, the Borrower or any other Person (including any other guarantor
under the Basic Documents) of any of their respective obligations under or
related to any of the Basic Documents.
 
(e)          The Agent may at any time and from time to time (whether or not
after revocation or termination of this Guaranty) without the consent of, or
notice (except as shall be required by applicable statute and cannot be waived)
to, the Guarantor, and without incurring responsibility to the Guarantor or
impairing or releasing the obligations of the Guarantor hereunder, apply any
sums by whomsoever paid or howsoever realized to any Guaranteed Obligation
regardless of what Guaranteed Obligations remain unpaid.
 
5

--------------------------------------------------------------------------------

(f)          This Guaranty shall continue to be effective or be reinstated, as
the case may be, if claim is ever made upon any of the Guaranteed Parties for
repayment or recovery of any amount or amounts received by such Guaranteed Party
in payment or on account of any of the Guaranteed Obligations and such
Guaranteed Party repays all or part of said amount by reason of any judgment,
decree or order of any court or administrative body having jurisdiction over
such Guaranteed Party or its property, or any settlement or compromise of any
such claim effected by such Guaranteed Party with any such claimant (including
the Borrower), and in such event the Guarantor agrees that any such judgment,
decree, order, settlement or compromise shall be binding upon the Guarantor,
notwithstanding any revocation hereof or the cancellation of any note or other
instrument evidencing any Guaranteed Obligation, and the Guarantor shall be and
remain liable to the Guaranteed Parties hereunder for the amount so repaid or
recovered to the same extent as if such amount had never originally been
received by the Guaranteed Parties.
 
Section 4.          Continuing Guaranty.  This Guaranty is a continuing one and
shall (i) remain in full force and effect until the indefeasible payment and
satisfaction in full of the Guaranteed Obligations, (ii) be binding upon the
Guarantor, its successors and assigns, and (iii) inure to the benefit of, and be
enforceable by, each of the Guaranteed Parties and its successors, transferees
and assigns; provided that this Guaranty shall continue to be effective or be
reinstated, as the case may be, as provided for in Section 3.  All obligations
to which this Guaranty applies or may apply under the terms hereof shall be
conclusively presumed to have been created in reliance hereon.
 
Section 5.          Representations, Warranties and Covenants.  The Guarantor
hereby represents, warrants and covenants that the obligations of the Guarantor
under this Guaranty do rank and will rank at least pari passu in priority of
payment and in all other respects with all unsecured indebtedness of the
Guarantor.
 
Section 6.          Expenses.  The Guarantor will upon demand reimburse any of
the Guaranteed Parties for any sums and any reasonable costs and expenses which
such Guaranteed Party may pay or incur pursuant to the provisions of this
Guarantee or in negotiating, executing, perfecting, defending, protecting or
enforcing this Guarantee or otherwise in connection with the provisions hereof,
including court costs, collection charges, travel expenses and reasonable
attorneys’ fees and expenses, together with interest thereon as specified in
Section 11 below.
 
Section 7.          Terms.
 
(a)          All terms defined in the UCC of the State of New York and used
herein shall have the meanings as defined in the UCC of the State of New York,
unless the context otherwise requires.
 
(b)          The words “include,” “includes” and “including” shall be deemed to
be followed by the phrase “without limitation”.
 
(c)          All references herein to Sections and subsections shall be deemed
to be references to Sections and subsections of this Guaranty unless the context
shall otherwise require.
 
6

--------------------------------------------------------------------------------

Section 8.          Amendments and Modification.  No amendment, modification or
waiver of any provision of the Guaranty or consent to any departure by the
Guarantor herefrom shall be effective unless in a writing expressly referring to
this Guaranty and to such provision signed by the Agent (and, in the case of any
amendment, also signed by the Guarantor), and then such amendment, modification,
waiver or consent shall be effective only in the specific instance and for the
specific purpose for which given.
 
Section 9.          Subordination of Subrogation Rights.  The Guarantor hereby
waives and releases any and all rights and claims it may now or hereafter have
or acquire against the Borrower that would constitute it a “creditor” of such
party for purposes of the United States Bankruptcy Code, including all rights of
subrogation against the Borrower and its property and all rights of
indemnification, contribution and reimbursement from the Borrower and its
property, regardless of whether such rights arise in connection with this
Guaranty, by operation of law, pursuant to contract or otherwise.  In connection
therewith, the Guarantor will not exercise any rights which it may acquire by
way of subrogation under this Guaranty, by any payment made hereunder or
otherwise, until all the Guaranteed Obligations and all other amounts payable
under this Guaranty shall have been indefeasibly paid in full.  If any amount
shall be paid to the Guarantor on account of such subrogation rights at any time
prior to the indefeasible payment in full of the Guaranteed Obligations and all
other amounts payable under this Guaranty, such amount shall be held in trust
for the benefit of the Agent and shall forthwith be paid to the Agent to be
credited and applied upon the Guaranteed Obligations, in accordance with the
terms of the Basic Documents.
 
Section 10.          Statute of Limitations.  Any acknowledgment or new promise,
whether by payment of principal or interest or otherwise and whether by the
Borrower or any other Person (including the Guarantor), with respect to any of
the Guaranteed Obligations shall, if the statute of limitations in favor of the
Guarantor against the Guaranteed Parties shall have commenced to run, toll the
running of such statute of limitations and, if the period of such statute of
limitations shall have expired, prevent the operation of such statute of
limitations.
 
Section 11.          Interest.  All amounts payable from time to time by the
Guarantor hereunder shall bear interest at the Default Interest Rate.
 
Section 12.          Rights and Remedies Not Waived.  No act, omission or delay
by any of the Guaranteed Parties and no failure on the part of any Guaranteed
Party to exercise, and no delay in exercising, any right hereunder shall
constitute a waiver of its rights and remedies hereunder or otherwise.  No
single or partial waiver by the Agent of any default hereunder or any right or
remedy which it may have shall operate as a waiver of any other default, right
or remedy or of the same default, right or remedy on a future occasion, and no
single or partial exercise of any right hereunder shall preclude any other or
further exercise thereof or the exercise of any other right.  The remedies
herein provided are cumulative and not exclusive of any remedies provided by
law.
 
Section 13.          Admissibility of Guaranty.  The Guarantor agrees that any
copy of this Guaranty signed by the Guarantor and transmitted by facsimile or
other electronic transmission for delivery to the Agent shall be admissible in
evidence as the original itself in any judicial or administrative proceeding,
whether or not the original is in existence.
 
7

--------------------------------------------------------------------------------

Section 14.          Notices.  All notices, requests and demands to or upon the
Agent or the Guarantor under this Guaranty shall be in writing and given as
provided in the Loan Agreement.
 
Section 15.          Counterparts.  This Guaranty may be executed in any number
of counterparts and by the different parties hereto on separate counterparts,
each of which when so executed and delivered shall be an original and all of
which shall together constitute one and the same agreement.  Delivery of an
executed counterpart of a signature page to this Guaranty by facsimile or other
electronic transmission shall be effective as delivery of a manually executed
counterpart of this Guaranty.
 
Section 16.          GOVERNING LAW; CONSENT TO JURISDICTION; JURY WAIVER.  THIS
GUARANTY SHALL, IN ACCORDANCE WITH SECTION 5-1401 OF THE GENERAL OBLIGATIONS LAW
OF THE STATE OF NEW YORK, BE GOVERNED BY THE LAWS OF THE STATE OF NEW YORK,
WITHOUT REGARD TO ANY CONFLICTS OF LAW PRINCIPLES THEREOF THAT WOULD CALL FOR
THE APPLICATION OF THE LAWS OF ANY OTHER JURISDICTION.  ANY LEGAL ACTION OR
PROCEEDING WITH RESPECT TO THIS GUARANTY MAY BE BROUGHT IN THE COURTS OF THE
STATE OF NEW YORK OR THE UNITED STATES DISTRICT COURT LOCATED IN THE BOROUGH OF
MANHATTAN IN NEW YORK CITY, AND, BY EXECUTION AND DELIVERY OF THIS GUARANTY, THE
GUARANTOR HEREBY ACCEPTS FOR ITSELF AND IN RESPECT OF ITS PROPERTY, GENERALLY
AND UNCONDITIONALLY, THE NONEXCLUSIVE JURISDICTION OF THE AFORESAID COURTS.  THE
GUARANTOR HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY LAW, ANY
RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY LITIGATION ARISING
DIRECTLY OR INDIRECTLY OUT OF, UNDER OR IN CONNECTION WITH THIS GUARANTY OR ANY
OF THE TRANSACTIONS CONTEMPLATED HEREUNDER.
 
Section 17.          Captions; Severability.
 
(a)          The captions of the Sections and subsections of this Guaranty have
been inserted for convenience only and shall not in any way affect the meaning
or construction of any provision of this Guaranty.
 
(b)          If any term of this Guaranty shall be held to be invalid, illegal
or unenforceable, the validity of all other terms hereof shall in no way be
affected thereby.
 
Section 18.          Acknowledgment of Receipt.  The Guarantor acknowledges
receipt of a copy of this Guaranty and of each of the Basic Documents.
 
[Continued on Next Page.]
 
8

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Guarantor has duly executed this Guaranty as of the date
first above set forth.
 
 
VOLT INFORMATION SCIENCES, INC.
 
 
 
 
 
 
 
 
  By: /s/ Kevin D. Hannon   Name: Kevin D. Hannon   Title: VP & Treasurer



 


 
 
 
 
 
 
Signature Page to the Limited Guaranty

 



--------------------------------------------------------------------------------

Acknowledged and accepted
as of the date first above set forth.


DZ BANK AG DEUTSCHE ZENTRAL-GENOSSENSCHAFTSBANK,
FRANKFURT AM MAIN, NEW YORK BRANCH,
 as Agent



By:
/s/ Christian Haesslein
 
 
Name:
Christian Haesslein
 
 
Title:
Director
 

 
 
By:
/s/ Eva Geng
 
 
Name:
Eva Geng
 
 
Title:
Assistant Vice President
 

 
 


 
 
 
 
 
 
Signature Page to the Limited Guaranty

 

--------------------------------------------------------------------------------
